Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-192657 filed in Japan on October 11, 2018. 

DETAILED ACTION
Claims 1 and 5 – 11 are pending in the application.
Claims 1, 5, 6, and 10 – 11 are independent. 
Claims 2 – 4 are cancelled. 
This action is Non-final based on a new 35 U.S.C. §103 prior art reference that was not necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended claim 9, the claim interpretation 35 USC 112(f) is rescinded.
Give the amendment and arguments the double patenting rejection is rescinded.  

	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (U.S. PG Pub. No. 20090212033), herein "Beck,” in view of Heinz et al. (PG Pub. No. 20120219930), herein “Heinz.” 

Regarding claim 1,
Beck teaches a numerical control1 method executed by a computer, the numerical control method comprising: 
a generating step of dividing, into a plurality of paths, a machining path of a first machining program for a machine (laser(s) 30) configured to machine a single workpiece (strip), corresponding to contents of machining to the workpiece in the first machining program, and of generating, on a basis of the respective divided machining paths, a plurality of second machining programs (CAD file) for a plurality of machines corresponding to the respective machining paths.  (0050: “FIG. 8 illustrates an example of camber in the strip, which is exaggerated for purposes of illustration. The strip 16 includes the registration marks 54 at strategic locations thereon, which are most preferably marked in places that will be scrapped. Each instance the visual inspection sensor 52 reads a registration mark 54, it actuates the sensor 52 to take an overhead photograph of that section of strip 16 passing there under. A measurement is computed from that photograph, which computation is more specifically a delta or distance 56 (in the range of 0 to 50 mm or more) between the centerline 58 of the laser blanking device and the centerline 58 of the cambered strip 16'. Pictorial algorithms evaluate the rapid photographs, and the difference in the distances measured is communicated to the controller. The controller utilizes those measurements to adjust the cutting paths.”  Par. Par. 0053: “Multiple laser heads 30 can be supported on any one gantry 22, 24. For a gantry including multiple lasers 30, a first laser is used to cut a first perimeter profile while a second laser, situated on the same gantry, is used on the same strip section 33 to cut a second perimeter profile independent of the first perimeter profile. Alternatively, both laser heads can operate on different portions of the same perimeter profile as the section 33 of strip 16 passes under the corresponding gantry 22, 24. The laser movements and laser paths are restricted to different portions 34 of the same section of strip; however, two lasers can operate in the same cross-sectional area if they are cantilevered.” Par. 0054: “Furthermore, the controller can process two-dimension CAD files in multiple formats, divides the machine tool code between each of the lasers 30 on the line. Several algorithms are used to determine the initial laser head work load A CAD file is produced for the cutting routine of each of the laser's work load; manual adjustments of the work load can be made from any tow-dimensional CAD station.” Par. 0029, line 15: “…the work performed on any one section of the strip 16 can be divided between multiple lasers.”  See also Par. 0032, 0033, the complete paragraph 0029. Examiner’s Note – The CAD file (program) is produced for each of the lasers that produce the workpiece that is divided by controller and is defined by the paths of the lasers.) 
Beck does not teach the amended portion of requiring corresponding machine accuracy with machining accuracy of workpiece in the plurality of machines or tools. However, Heinz does teach plurality of second machining programs are generated in the generating step, so as to correspond to required machining accuracy to be required in the machining to the workpiece and machining accuracies of the plurality of machines.  (Par. 0025: “Further aspects of the method include determining the number of machining steps needed to mill the dental ceramic blank into the dental article by comparing the corresponding CAD file to the chosen blank geometry and material properties, defining milling parameters and computing the tool path for each machining step. Tool paths and machining parameters for all the machining steps required to mill a dental article are stored as a file called hereinafter CAM file. CAM file comprises specific commands and GO codes for a given CNC machine to execute all the required machining steps and associated tool paths to mill a dental article. In one of the preferred embodiments this is done by the process of mapping the shape to be milled (i.e. CAD file) onto a selected blank to establish the volume to be removed, which is then separated into regions requiring different accuracy and surface roughness. The regions are allocated to one or more of a rough machining, intermediate machining and fine machining step. The specific tool path is then calculated for each of the allocated machining steps and converted as a series of commands (GO codes) for CNC control unit (controller). Each machining step comprises tool path, machining parameters and tool selection and is implemented using at least one of a series of diamond tools for each machining step, wherein the diamond tools comprise embedded diamonds; wherein the grain size of the embedded diamonds is larger than approximately the estimated maximal value of the surface critical flaw size and smaller than approximately the estimated maximal value of the volume critical flaw size. Machining parameters comprise CNC machine (milling unit of a CAD/CAM system) settings critical for its operation and tool path computations such as RPM (revolutions per minute), feed rate (mm/min), tool geometry or length and diameter (mm), diamond tool grain size or grit (microns), depth of cut or lateral lining (microns), feed per revolution (microns). Depth of cut is normally set to be lower than the grain size of the embedded diamonds. The following principals are unique and critical for the milling strategy of the present invention: depths of cut are selected for fine machining to be less than the estimated maximal surface critical flaw size while depth of cut for rough machining is roughly equal or slightly larger than the estimated maximal surface critical flaw size. Feed rate per revolution is nearly always (except for special "Prep_fini" fine finishing steps to finesse the margin of the restoration) smaller than the depth of cut to minimize contact stresses on the tool, which include, work piece interface, shear (pull-out) stresses on embedded diamonds and tool wear. The aforementioned milling strategy, principals and approaches implemented as software instructions for selecting and computing optimal machining parameters and tool paths specific for each given material is hereinafter called template, for example lithium silicate template or leucite glass-ceramic template.” 
Par. 0030: “In further aspects, the machining process includes the use of computer files, wherein a first computer file comprises the specifications of the dental article to be machined and wherein the machining tool path is determined from the specifications in the first computer file. The dental ceramic blank comprises a geometry and material properties and the specifications of the first computer file are compared with the geometry and material properties of the dental ceramic blank. The process further includes mapping the specifications of the first computer file onto the dental ceramic blank to determine the volume of material to be removed, separating the volume of material to be removed into regions comprising degrees of accuracy and surface roughness. The regions are machined by rough machining, intermediate machining and/or fine machining steps. Each rough, intermediate and fine machining step comprises at least one tool path, machining parameters and tool selection. The tool path is calculated and converted into a series of commands in a second computer file. The second computer file, machining parameters and tool selection are provided to a milling machine.” See also Par. 0026 – 0029.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of dividing a CNC program and using the divided program among cutting tools which correspond to paths of the tools (laser heads) that are processing the same workpiece (strip) as in Beck with having machine accuracies with different regions and different tools and a second computer file as in Heinz in order to machine products in an easy manner into a desired shape having high accuracy without undue wear of the tools with short processing times. (Par. 0006) 

Regarding claim 8,
Beck teaches the limitations of claim 1 which claim 8 depends. Beck also teaches that the numerical control method further comprising: a parallelizing step of, when the plurality of second machining programs are executed in parallel by the plurality of machines, executing determination of whether or not interference occurs among the plurality of machines, and adjusting timing of executing in parallel the plurality of second machining programs so as to avoid the interference according to a result of the determination. (Par. 0032: FIGS. 2 and 7 shows the gantry channels 28 formed along limited lengths of the parallel supports 26; however, the channels do not have to limit movement of gantries to any one designated cell. FIG. 3 shows an embodiment of the laser blanking device 10, wherein each of the gantries 22, 24 are capable of traveling an entire length of the conveyor line. In other words, the gantry channel 28 for which each the gantries 22, 24 travels extend an entire length of the parallel supports 26. The gantries 22, 24 can share a common channel (channel not visible in, but formed on, an undersurface of the parallel supports in FIG. 3), in which case the controller assigns each gantry a specific cutting profile that avoids collisions with the other gantries. The cutting profiles are divided between gantries 22, 24 in a manner that situates no two gantries at the same place at the same time during operation.” Par. 0033: “Each of the gantries 22, 24 may suspend multiple laser heads 30, wherein each laser head can travel a limited or an entire length of the corresponding or shared laser channel 32. The cutting profiles can be divided between laser heads in a manner that situates no two lasers in the same place on a common gantry at the same time.”) 

Regarding claim 9, it is they are directed to a system or apparatuses to implement the method of steps set forth in claim 1.  Beck and Heinz teach the claimed method of steps in claim 1.  Therefore, Beck and Heinz teach the system or apparatuses to implement the claimed method of steps in claim 9.

 
Allowable Subject Matter

Originally objected to claims 5 and 6 are amended to include the elements of claim 1 and are allowable. Claim 7 depends from 5 are also allowable.  New claims 10 and 11 are the apparatus versions of claims 5 and 6 and are allowable.  As to claim 5, the prior art does not disclose: the original elements of claim 1 where there is a frequency analyzing step of executing frequency analysis to the machining path indicated in the first machining program, and dividing the machining path into a plurality of machining paths of frequency components, wherein the plurality of second machining programs are generated in the generating step, so that each of the plurality of machining paths of frequency components is assigned to any one of the plurality of machines according to performance of the plurality of machines.  Claim 6 is also objected to which discloses a frequency analyzing step of executing frequency analysis to a shape to be formed on the workpiece and dividing the shape into a plurality of shapes of spatial frequency components. 

Response to Arguments

11. 	Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Specifically, the new reference, Heinz, does teach the amendment portion of claims 1 and 9 where the dental article is manufactured in different regions with different accuracies with different tools. Heinz also teaches that the CAD file and tools paths have different computer files. This new reference was necessitated by applicant’s argument and amendment from original claim 3 and therefore this action is made non-final. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uchida (PG Pub. No. 20170242408) also teaches some of the limitations of claim 5 such as acceleration and deceleration frequencies of the axis designated in the machining program (each substantially equal to the frequency of execution of the feed command). See paragraphs 0018, 0026, and 0035.  Uchida does not teach the details of claim 5 which is objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Beck Par. 0054, line 6: “The CAD data is translated into CNC machine tool code.